White, J. (concurring).
In my view the record shows that respondent adequately established an affirmative defense pursuant to Alcoholic Beverage Control Law § 65 (4) since the minor produced a photographic identification card apparently issued by a governmental entity (a valid New York driver’s license) and the sale was made upon reasonable reliance on such identification, given the similar physical characteristics of the brothers. However, I am constrained to concur with the majority based on the authority of Matter of Dark Horse Tavern v New York State Liq. Auth. (232 AD2d 947). Adjudged that the determination is confirmed, without costs, and petition dismissed.